TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00337-CV


Malcolm J. Massington, Appellant

v.


Michael D. Goains and Dwight Goains, Appellees






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 29,239, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Malcolm J. Massington has filed a motion to dismiss this appeal, stating
that he no longer intends to pursue this matter.  Accordingly, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant's Motion

Filed:   October 14, 2005